50\ Hmm Sired:



                                                                      FILED IN
                                                              1STCOURT OFAPPEALS
                                                                   HOUSTON, TEXAS

                                                                   JAN 2 0 2015
iMpS ?r\SDA Ktf-^1.
                                                             CHRISTOPHER
                                                             CHRISTOPHER A
                                                                         A PRINE
                                                                           PI

                                                           CLEI<


   Trval Cccr-V (h><&, YWibets 12&U00




Chr\5^orjnex' k-rVi/\e
            "HLVx borrh^ V\ rt2£3pf?^ d? -W- 3?Ai 2itoJo_ £au*5GL. workers. AsWia "r^ tpj ^*cu!3
  pfCA/v^k- «a&, u>'txV\ lAferwofctoA an tau3 -to do-tat r> mu en+frc. ~7ff2>\ 3f^Q5g£LpkS /~n^L
  i-cfol &>=>V df ^^-tr^vv^ojn^s^SnJ Im seeking irrferjvssrhoA an *ff 4& Poltd^. iZgpsH^
  Wy '©nw JSuWc^ -are, indtAzA u>Hta "tine. 7h>/vatLrrtjsfe axs^ or -&c^ 4to5^ R^uestea
   4cu aan pr&viAk ikk \'rfonn^rbia in ?> Wiel^ mz>aaqt duetto k^ uxxiancj o^Anst


                                                             6duiVi !£ Dikp/\-^wzfr-?^




                                                                                        qkl  ZOV*
                    m   -




       1?


.<?•
 o
       h-   &
                %
                &